          Case 1:16-cv-05263-AKH Document 397 Filed 08/26/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK
 FUND LIQUIDATION HOLDINGS LLC, as assignee
 and successor-in-interest to FrontPoint Asian Event
 Driven Fund L.P., on behalf of itself and all others
 similarly situated,
                                                   Plaintiff,

                           -against-

 CITIBANK, N.A., BANK OF AMERICA, N.A.,
 JPMORGAN CHASE BANK, N.A., THE ROYAL                           Docket No. 16 Civ. 5263 (AKH)
 BANK OF SCOTLAND PLC, UBS AG, BNP                              ECF Case
 PARIBAS, S.A., OVERSEA-CHINESE BANKING
 CORPORATION LTD., DEUTSCHE BANK AG,
 CREDIT AGRICOLE CORPORATE AND
 INVESTMENT BANK, CREDIT SUISSE AG,
 STANDARD CHARTERED BANK, DBS BANK
 LTD., UNITED OVERSEAS BANK LIMITED,
 AUSTRALIA AND NEW ZEALAND BANKING
 GROUP, LTD., THE BANK OF TOKYO-
 MITSUBISHI UFJ, LTD., THE HONGKONG AND
 SHANGHAI BANKING CORPORATION
 LIMITED, AND JOHN DOES NOS. 1-50
                                  Defendants.




        NOTICE IS HEREBY GIVEN that Plaintiff, individually and on behalf of all others

similarly situated, hereby appeals to the United States Court of Appeals for the Second Circuit from

the District Court’s July 26, 2019 Opinion and Order (ECF No. 393) and July 26, 2019 Judgment

(ECF No. 394) dismissing this action, and all other orders entered in the case that were adverse,

either in whole or in part, to Plaintiff.
        Case 1:16-cv-05263-AKH Document 397 Filed 08/26/19 Page 2 of 2



Dated: August 26, 2019
       White Plains, New York
                                          Respectfully submitted,

                                       By: /s/ Vincent Briganti
                                          Vincent Briganti
                                          Geoffrey M. Horn
                                          Peter St. Phillip
                                          Margaret C. MacLean
                                          Christian P. Levis
                                          44 South Broadway, Suite 1100
                                          White Plains, NY 10601
                                          Tel.: (914) 997-0500
                                          Fax: (914) 997-0035
                                          Email: vbriganti@lowey.com
                                                   ghorn@lowey.com
                                                   pstphillip@lowey.com
                                                   mmaclean@lowey.com
                                                   clevis@lowey.com
